Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of May 26, 2020 by
and among Merit Medical Systems, Inc. (the “Company”) and the entities and
natural persons set forth in the signature pages hereto (collectively,
“Starboard”) (each of the Company and Starboard, a “Party” to this Agreement,
and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) interest in the Common Stock, no par value per share, of the
Company (the “Common Stock”) totaling, in the aggregate, 4,841,860 shares, or
approximately 8.7% of the Common Stock issued and outstanding on the date
hereof;

WHEREAS, Starboard submitted a letter to the Company on January 24, 2020 (the
“Nomination Notice”) nominating a slate of director candidates to be elected to
the Board of Directors of the Company (the “Board”) at the Company’s 2020 Annual
Meeting of Shareholders (the “2020 Annual Meeting”); and

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

1.Director Nominations and Related Agreements.

(a)Director Nominations

(i)The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions to (A) nominate Lonny J. Carpenter and David K.
Floyd (each a “Starboard Independent Appointee” and collectively, the “Starboard
Independent Appointees”) for election to the Board at the 2020 Annual Meeting as
directors of the Company for terms expiring at the Company’s 2023 Annual Meeting
of Shareholders (the “2023 Annual Meeting”), (B) nominate James Hogan (together
with the Starboard Independent Appointees, the “Independent Appointees”) for
election to the Board at the 2020 Annual Meeting as a director of the Company
for a term expiring at the 2023 Annual Meeting, and (C) accept the resignation
tendered by Franklin J. Miller, M.D. as a director of the Company, who the
Company hereby represents has submitted, or shall no later than the date hereof
submit, an irrevocable letter of resignation to the Board that will become
effective no later than immediately following the conclusion of the 2020 Annual
Meeting. The Company shall use its reasonable best efforts to hold the 2020
Annual Meeting no later than June 30, 2020; provided,  however, that if the 2020
Annual Meeting is not held and concluded by June 30, 2020, then the Board and
all applicable committees of the Board shall take all necessary actions to
immediately (A) accept the resignations tendered by each of Nolan E. Karras,
Kent W. Stanger, and David M. Liu, M.D., who the Company hereby represents has
submitted, or shall no later than the date hereof submit, an irrevocable letter
of resignation to the Board that will become effective on June

1

 




30, 2020 if the 2020 Annual Meeting is not held on or prior to June 30, 2020 and
(B) appoint the Independent Appointees to the Board for terms expiring at the
2020 Annual Meeting. The Board has determined that each of the Starboard
Independent Appointees (x) would qualify as “independent” pursuant to NASDAQ
listing standards and (y) would satisfy the guidelines and policies with respect
to service on the Board applicable to all non-management directors.

(ii)The Company agrees that (A) the Board shall nominate the Independent
Appointees, and only the Independent Appointees, for election to the Board at
the 2020 Annual Meeting, subject to their consent to serve, for terms expiring
at the 2023 Annual Meeting and (B) the Board shall, upon the resignation of Dr.
Miller. as a director of the Company as contemplated by the preceding subsection
(i), appoint Lynne N. Ward to fill the unexpired portion of Dr. Miller’s term
expiring at the Company’s 2021 Annual Meeting of Shareholders (the “2021 Annual
Meeting”)  and (C) the Company shall recommend, support and solicit proxies for
the Independent Appointees at the 2020 Annual Meeting.

(iii)The Company agrees that, subject to entering into a customary
non-disclosure agreement with the Company in a form provided by the Company and
to be agreed between the Parties, each of the Independent Appointees may attend
and participate in any meeting of the Board held from the date of this Agreement
(whether such meetings are held in person, telephonically or otherwise) until
the earlier of the appointment of the Independent Appointees to the Board (if
applicable) or the conclusion of the 2020 Annual Meeting (the “Observer Period”)
as a non-voting observer (each an “Observer” and collectively, the
“Observers”).  Each of the Observers shall receive copies of all documents
distributed to the Board during the Observer Period, including notice of all
meetings of the Board, all written consents executed by the Board, all materials
prepared for consideration at any meeting of the Board, and all minutes related
to each meeting of the Board contemporaneous with their distribution to the
Board (except to the extent any such materials are privileged as determined by
the Board in good faith).

(iv) If any Starboard Independent Appointee (or any Starboard Replacement
Director (as hereinafter defined), if applicable) is unable or unwilling to
serve as a director for any reason prior to his or her election or appointment
to the Board, as the case may be, or at any time thereafter, if any Starboard
Independent Appointee (or any Starboard Replacement Director, if applicable) is
unable or unwilling to serve as a director and ceases to be a director, resigns
as a director, is removed as a director, or for any other reason fails to serve
or is not serving as a director at any time prior to the expiration of the
Standstill Period (as defined below), and at such time Starboard beneficially
owns (as determined under Rule 13d-3 promulgated under the Exchange Act) in the
aggregate at least the lesser of three percent (3%) of the Company’s
then-outstanding Common Stock and 1,661,521 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments)(the “Minimum Ownership Threshold”), Starboard shall have the
ability to recommend a person to be a Starboard Replacement Director in
accordance with this Section 1(a)(iv) (any such replacement nominee shall be
referred to as a “Starboard Replacement Director” and upon becoming a Starboard
Replacement Director, such person shall be deemed a Starboard Independent
Appointee for purposes of this Agreement). Any Starboard Replacement Director
must (A) be reasonably acceptable to the Board (such acceptance not to be
unreasonably withheld), (B) qualify as “independent” pursuant to NASDAQ listing
standards, (C) have the relevant financial and business experience to be a
director of the Company, and (D) be independent of Starboard (for the avoidance
of doubt, the nomination by Starboard of any person to serve on the board of
directors of another company shall not (in and of itself) cause such person not
to be deemed independent of Starboard). The Environmental, Social and Governance
Committee of the Board (the “Governance Committee”) shall make its determination
and recommendation regarding whether such Starboard Replacement Director nominee
meets the foregoing criteria within five (5) business days after (1) such
nominee has submitted to the Company the documentation required by Section
1(c)(iv) and (2) representatives of the Board have conducted customary
interview(s) of such nominee, if such interviews are requested by the Board or
the Governance Committee. The Company shall use its reasonable best efforts to
conduct any interview(s) contemplated by this Section 1(a)(iv) as promptly as
practicable, but in any

2

 




case, assuming reasonable availability of the nominee, within ten (10) business
days after Starboard’s submission of such nominee. In the event the Governance
Committee does not accept a person recommended by Starboard as the Starboard
Replacement Director, Starboard shall have the right to recommend additional
substitute person(s) whose appointment or nomination, as applicable, shall be
subject to the Governance Committee recommending such person in accordance with
the procedures described above. Upon the recommendation of a Starboard
Replacement Director nominee by the Governance Committee, the Board shall vote
on the appointment or nomination, as applicable, of such Starboard Replacement
Director to the Board no later than five (5) business days after the Governance
Committee’s recommendation of such Starboard Replacement Director;
provided, however, that if the Board does not appoint or nominate, as
applicable, such Starboard Replacement Director to the Board pursuant to this
Section 1(a)(iv), the Parties shall continue to follow the procedures of this
Section 1(a)(iv) until a Starboard Replacement Director is appointed to the
Board. Subject to NASDAQ rules and applicable law, upon a Starboard Replacement
Director’s appointment to the Board, the Board and all applicable committees of
the Board shall take all necessary actions to appoint such Starboard Replacement
Director to any applicable committee of the Board of which the replaced director
was a member immediately prior to such director’s resignation or removal.
Subject to NASDAQ rules and applicable law, until such time as any Starboard
Replacement Director is appointed to any applicable committee of the Board, the
other Starboard Independent Appointee will serve as an interim member of such
applicable committee.  Any Starboard Replacement Director designated pursuant to
this Section 1(a)(iv) replacing a Starboard Independent Appointee prior to the
mailing of the Company’s definitive proxy statement for the 2020 Annual Meeting
shall stand for election at the 2020 Annual Meeting together with the other
director nominees. Following the appointment of any Starboard Replacement
Director to replace any of the Starboard Independent Appointees in accordance
with this Section 1(a)(iv), all references to the Starboard Independent
Appointees and the Independent Appointees herein shall be deemed to include any
Starboard Replacement Director (it being understood that this sentence shall
apply whether or not references to the Starboard Independent Appointees or the
Independent Appointees expressly state that they include any Starboard
Replacement Director).

(v)During the period commencing with the date of this Agreement until the
conclusion of the 2020 Annual Meeting, the Board and all applicable committees
of the Board shall not (A) increase the size of the Board to more than ten (10)
directors or (B) seek to change the classes on which the Board members serve, in
each case without the prior written consent of Starboard. Effective upon the
conclusion of the 2020 Annual Meeting through the expiration of the Standstill
Period, the Board and all applicable committees of the Board shall not (A)
increase the size of the Board to more than nine (9) directors or (B) seek to
change the classes on which the Board members serve (other than appointing Ms.
Ward to fill the unexpired portion of Dr. Miller’s term), in each case without
the prior written consent of Starboard.

(vi)Following the execution of this Agreement and no later than fifteen (15)
days following the 2020 Annual Meeting, the Board and all applicable committees
of the Board shall take all necessary actions to appoint a new Lead Independent
Director; provided,  however, that the Board shall not appoint the new Lead
Independent Director until the earlier of the appointment of the Independent
Appointees to the Board (if applicable) or the conclusion of the 2020 Annual
Meeting; provided,  further, that Messrs. Karras, Stanger, Liu, and Miller shall
not participate in the selection process nor the Board’s approval of the new
Lead Independent Director and shall be recused from all such Board meetings and
discussions relating to the selection and appointment of such new Lead
Independent Director; provided,  further, that the Independent Appointees will
be permitted to (A) participate in all discussions relating to the selection and
appointment of a new Lead Independent Director, whether serving as Observers or
directors of the Company, and (B) vote upon the selection and appointment of a
new Lead Independent Director when such appointment is made in accordance with
this Section 1(a)(vi).

(b)Board Committees.



3

 




(i)Operating Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to form an
ad hoc advisory committee called the Operating Committee (the “Operating
Committee”) to work with management to establish operating targets for the
business and to recommend such targets to the Board for approval, which targets
(following approval by the Board) will be publicly announced in conjunction with
the Company’s financial results for the third quarter 2020 and (B) appoint the
Starboard Independent Appointees to the Operating Committee, plus James Hogan
and Fred Lampropoulos, and appoint Mr. Carpenter as its Chairperson. Promptly
following the earlier of the appointment of the Starboard Independent Appointees
to the Board (if applicable) or the conclusion of the 2020 Annual Meeting, the
Board and all applicable committees of the Board shall take all necessary
actions to make the Operating Committee a formal committee of the Board.
Effective upon the formation of the Operating Committee as an ad hoc advisory
committee and during the Standstill Period (including following such time as the
Operating Committee becomes a formal committee of the Board), unless otherwise
agreed by the Operating Committee, the Operating Committee shall be composed of
four (4) individuals, including the Starboard Independent Appointees (or
Starboard Replacement Director(s), if applicable), James Hogan and Fred
Lampropoulos, with Mr. Carpenter serving as its Chairperson.  The Operating
Committee shall be in existence until the 2021 Annual Meeting unless its
continuation is approved by the Board. The Operating Committee, whether as an ad
hoc advisory committee or a formal committee, will be provided with the
resources and authority necessary for the Operating Committee to discharge its
purpose, including to hire and direct the work of any consultant and/or adviser
to assist the Operating Committee if requested by the Operating Committee.

(ii)Other Committee Assignments.

In addition to appointing the Starboard Independent Appointees to the Operating
Committee, immediately following the election or appointment of the Starboard
Independent Appointees to the Board, the Board and all applicable committees of
the Board shall take all necessary actions to appoint (i) Mr. Floyd to the Audit
Committee of the Board and the Governance Committee of the Board and (ii) Mr.
Carpenter to the Compensation Committee of the Board and the Finance Committee
of the Board. Mr. Floyd and Mr. Carpenter will serve on such committees for the
duration of the Standstill Period.

(vi)Committee Appointments During Standstill Period.

The Board and all applicable committees of the Board shall take all actions
necessary to ensure that following the election or appointment of the Starboard
Independent Appointees to the Board through the expiration of the Standstill
Period, each committee and subcommittee of the Board, including any new
committee(s) and subcommittee(s) that may be established, shall include at least
one (1) Starboard Independent Appointee (or a Starboard Replacement Director, if
applicable); provided that at least one (1) Starboard Independent Appointee (or
a Starboard Replacement Director, if applicable) satisfies any NASDAQ listing
standards and legal requirements for service on any such committee with respect
to financial expertise and independence. Without limiting the foregoing, the
Board shall give each of the Starboard Independent Appointees the same due
consideration for membership to any committee of the Board as any other
independent director.

(c)Additional Agreements.  

(i)Starboard shall comply, and shall cause each of its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate”  

4

 




and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Exchange Act and shall include all persons or entities that at any time during
the term of this Agreement become Affiliates or Associates of any person or
entity referred to in this Agreement.

(ii)Starboard, on behalf of itself and its controlled Affiliates and Associates,
hereby irrevocably withdraws its Nomination Notice and any related materials or
notices submitted to the Company in connection therewith. During the Standstill
Period, except as otherwise provided herein, Starboard shall not, and shall
cause each of its controlled Affiliates and Associates not to, directly or
indirectly, (A) nominate or recommend for nomination any person for election at
any annual or special meeting of the Company’s shareholders, (B) submit any
proposal for consideration at, or bring any other business before, any annual or
special meeting of the Company’s shareholders, or (C) initiate, encourage or
participate in any “vote no,” “withhold” or similar campaign with respect to any
annual or special meeting of the Company’s shareholders. Starboard shall not
publicly or privately encourage or support any other shareholder, person or
entity to take any of the actions described in this Section 1(c)(ii).  

(iii)Starboard shall appear in person or by proxy at the 2020 Annual Meeting and
vote all shares of Common Stock beneficially owned by Starboard at the 2020
Annual Meeting (A) in favor of all directors nominated by the Board for
election, (B) in favor of the ratification of the appointment of Deloitte &
Touche as the Company’s registered public accounting firm for the fiscal year
ended December 31, 2020, (C) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal and (D) in accordance with the
Board’s recommendation with respect to any other Company proposal or shareholder
proposal or nomination presented at the 2020 Annual Meeting; provided,  however,
that in the event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis
& Co., LLC (“Glass Lewis”) recommends otherwise with respect to the Company’s
“say-on-pay” proposal or any other Company proposal or shareholder proposal
presented at the 2020 Annual Meeting (other than proposals relating to the
election of directors), Starboard shall be permitted to vote in accordance with
the ISS or Glass Lewis recommendation. Starboard further agrees that it will
appear in person or by proxy at any special meeting of the Company’s
shareholders held during the Standstill Period and, to the extent any such
special meeting includes the election of directors, vote all shares of Common
Stock beneficially owned by Starboard at such special meeting in accordance with
the Board’s recommendation on any proposal relating to the appointment, election
or removal of directors.

(iv)Prior to the date of this Agreement, each Starboard Independent Appointee
and prior to any appointment, each Starboard Replacement Director, shall be
required to submit to the Company a fully completed copy of the Company’s
standard director & officer questionnaire and other reasonable and customary
director onboarding documentation applicable to directors of the Company.

(v)The Company agrees that the Board and all applicable committees of the Board
shall, to the extent that the Board and such committees have such authority and
are entitled to so determine, take all necessary actions, effective no later
than immediately following the execution of this Agreement, to determine, in
connection with their initial appointment as a director (as applicable) and/or
nomination by the Company at the 2020 Annual Meeting, that each of the
Independent Appointees will be deemed to be (A) a member of the “Incumbent
Board” or “Continuing Director” (as such term may be defined in the definition
of “Change in Control,” “Change of Control” (or any similar term) under the
Company’s incentive plans, options plans, equity plans, deferred compensation
plans, employment agreements, severance plans, retention plans, loan agreements,
or indentures, including, without limitation, the Company’s Employment
Agreements with its executive officers, 2018 Long Term Incentive Plan, 2006 Long
Term Incentive Plan, Indemnification Agreements, Credit Agreements, or any other
related plans or agreements that refer to any such plan, policy or agreement’s
definition of “Change in Control” or any similar term) and (B) a member of the
Board as of the beginning of any applicable measurement period for the purposes
of the definition of “Change in Control” or any similar term under the Company’s
incentive

5

 




plans, options plans, equity plans, deferred compensation plans, employment
agreements, severance plans, retention plans, loan agreements, or indentures,
including, without limitation, the Company’s Employment Agreements with its
executive officers, 2018 Long Term Incentive Plan, 2006 Long Term Incentive
Plan, Indemnification Agreements, and Credit Agreements. The Company further
agrees that during the Standstill Period, the Company shall not adopt or enter
into any incentive plan, option plan, equity plan, deferred compensation plan,
employment agreement, severance plan or agreement, change in control plan or
agreement, retention plan, loan agreement, indenture, credit agreement, or any
other material contract or agreement (each a “Future Company Agreement” and
collectively, the “Future Company Agreements”), if such Future Company Agreement
includes language regarding the election, appointment or nomination of an
individual pursuant to an actual or threatened election contest or any other
actual or threatened solicitation of proxies as not being deemed a member of the
“Incumbent Board” or a “Continuing Director” (or any similar term) as such terms
may be defined in the definition of, or provisions governing, a “Change in
Control” or “Change of Control” (or any similar term) in such Future Company
Agreement or as not being deemed a member of the Board as of the beginning of
any applicable measurement period for the purposes of the definition of, or
provisions governing, a “Change in Control” or “Change of Control” (or any
similar term) in such Future Company Agreement.

2.Standstill Provisions.

(a)Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) business days prior to the deadline for the
submission of shareholder nominations for directors for the 2021 Annual Meeting
pursuant to the Company’s Third Amended and Restated Bylaws or (y) the date that
is one hundred (100) days prior to the first anniversary of the 2020 Annual
Meeting (the “Standstill Period”), Starboard shall not, and shall cause each of
its controlled Affiliates and Associates not to, in each case directly or
indirectly, in any manner:

(i)engage in any solicitation of proxies or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies (including, without limitation, any solicitation of consents
that seeks to call a special meeting of shareholders), in each case, with
respect to securities of the Company;

(ii)form, join or in any way knowingly participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares of
the Common Stock (other than a “group” that includes all or some of the persons
or entities identified on Exhibit A attached hereto, but does not include any
other entities or persons not identified on Exhibit A as of the date hereof);
provided,  however, that nothing herein shall limit the ability of an Affiliate
of Starboard to join the “group” following the execution of this Agreement, so
long as any such Affiliate agrees to be bound by the terms and conditions of
this Agreement;

(iii)deposit any shares of Common Stock in any voting trust or subject any
shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock, other than any such voting trust,
arrangement or agreement solely among Starboard, its Affiliates or Associates
and otherwise in accordance with this Agreement;

(iv)seek or submit, or knowingly encourage any person or entity to seek or
submit, nomination(s) in furtherance of a “contested solicitation” for the
appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board; provided,  however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2021 Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard or the

6

 




Company and are undertaken on a basis reasonably designed to be confidential and
in accordance in all material respects with Starboard’s normal practices in the
circumstances;

(v)(A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, tender (or exchange)
offer, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company or any of its subsidiaries, (C)
affirmatively solicit a third party to make an offer or proposal (with or
without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company or any of its subsidiaries, or publicly
encourage, initiate or support any third party in making such an offer or
proposal, (D) publicly comment on any third party proposal regarding any merger,
tender (or exchange) offer, acquisition, recapitalization, restructuring,
disposition, or other business combination with respect to the Company or any of
its subsidiaries by such third party prior to such proposal becoming public or
(E) call or seek to call a special meeting of shareholders;

(vi)seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1;

(vii)advise, knowingly encourage, knowingly support or knowingly influence any
person or entity with respect to the voting or disposition of any securities of
the Company at any annual or special meeting of shareholders with respect to the
appointment, election or removal of director(s), except in accordance with
Section 1; or

(viii)make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company or the
Board that would not be reasonably determined to trigger public disclosure
obligations for any Party.

(b)Except as expressly provided in Section 1 or Section 2(a), Starboard shall be
entitled to (i) vote any shares of Common Stock that it beneficially owns as
Starboard determines in its sole discretion and (ii) disclose, publicly or
otherwise, how it intends to vote or act with respect to any securities of the
Company, any shareholder proposal or other matter to be voted on by the
shareholders of the Company and the reasons therefor (in each case, subject to
Section 1(c)(iii)).

(c)Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by any Starboard Independent Appointee (or a Starboard Replacement Director, if
applicable) of such person’s fiduciary duties solely in such person’s capacity
as a director of the Company and in a manner consistent with such person’s and
Starboard’s obligations under this Agreement.

3.Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, and assuming due execution by each counterparty hereto,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
as of the date of this Agreement, the Board is composed of ten (10) directors
and (d) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both would constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination,

7

 




amendment, acceleration or cancellation of, any organizational document or
material agreement to which the Company is a party or by which it is bound.

4.Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and assuming due execution by each counterparty hereto, is a valid
and binding obligation of Starboard, enforceable against Starboard in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Starboard as currently in effect, (d) the execution, delivery and performance of
this Agreement by Starboard does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member is a party or by which it is
bound, (e) as of the date of this Agreement, Starboard is deemed to beneficially
own 4,841,860 shares of Common Stock, (f) as of the date hereof, and except as
set forth in clause (e) above, Starboard does not currently have, and does not
currently have any right to acquire, any interest in any securities or assets of
the Company or its Affiliates (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or assets or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of shares of Common Stock or any other securities of the Company,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of shares of Common Stock or any other class or
series of the Company’s stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement) and
(g) Starboard has not (except as disclosed in the Nomination Notice), directly
or indirectly, compensated or agreed to compensate, and will not, directly or
indirectly, compensate or agree to compensate, any of the Starboard Independent
Appointees (or any Starboard Replacement Director, if applicable) for serving as
a nominee or director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation, directly or indirectly, related to the Company or its securities.
For the avoidance of doubt, nothing herein shall prohibit Starboard for
compensating or agreeing to compensate any person for his or her respective
service as a nominee or director of any other company.

5.Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit B. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make public announcement
regarding this Agreement or the matters contemplated hereby, except as required
by law or the rules of any stock exchange, or with the prior written consent of

8

 




the other Party. During the Standstill Period, neither the Company nor Starboard
shall make any public announcement or statement that is inconsistent with or
contrary to the terms of this Agreement, except as required by law or the rules
of any stock exchange.

6.Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and each Party further
agrees to waive any requirement for the security or posting of any bond in
connection with such remedy, and the other Party will not take action, directly
or indirectly, in opposition to the Moving Party seeking such relief on the
grounds that any other remedy or relief is available at law or in equity. This
Section 6 is not the exclusive remedy for any violation of this Agreement.

7.Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company through the date of this
Agreement, including, but not limited to its Schedule 13D filings, its
preparation and delivery of the Nomination Notice, and the negotiation and
execution of this Agreement, provided that such reimbursement shall not exceed
$575,000 in the aggregate.

8.Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9.Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (c) two (2) business days after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses and facsimile
numbers for such communications shall be:



9

 




If to the Company:

Merit Medical Systems, Inc.
1600 West Merit Parkway
South Jordan, Utah 84095
Attention: Brian Lloyd
Email: Brian.Lloyd@merit.com
Facsimile: (801) 208-4302

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attention: Richard J. Grossman
Email: Richard.Grossman@skadden.com
Facsimile: (917) 777-2116

If to Starboard or any member thereof:

Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Peter A. Feld
Email: jsmith@starboardvalue.com
pfeld@starboardvalue.com

Facsimile: (212) 845-7989

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Steve Wolosky, Esq.
Andrew Freedman, Esq.
Email: swolosky@olshanlaw.com
afreedman@olshanlaw.com

Facsimile: (212) 451-2222

10.Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction. Each of the Parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
within the State of Delaware). Each of the Parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and

10

 




unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereby irrevocably waives, and
agrees not to assert in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by applicable legal
requirements, any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

11.Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the
avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Agreement have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery of
facsimile).

12.Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, Affiliates, successors, assigns,
officers, key employees or directors shall in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current officer or director of a Party or a Party’s
subsidiaries who no longer serves in such capacity in connection with the
execution of this Agreement), employees, shareholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
Affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, shareholders, agents, attorneys or
representatives.

13.Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
directly or indirectly has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

14.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement (including its exhibits) contains the entire understanding of the
Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and

11

 




Starboard. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors, heirs, executors,
legal representatives, and permitted assigns. No Party shall assign this
Agreement or any rights or obligations hereunder without, with respect to
Starboard, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Starboard. This Agreement is solely for
the benefit of the Parties and is not enforceable by any other persons or
entities.  This Agreement shall terminate at the end of the Standstill Period,
except provisions of Section 13 and Section 14, which shall survive such
termination.

 

[The remainder of this page intentionally left blank]

 

 



12

 




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

MERIT MEDICAL SYSTEMS, INC.

By:/s/ Fred P. Lampropoulos

             Name:Fred P. Lampropoulos

             Title:Chairman and CEO

 

 





[Signature Page to Agreement]




 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

 

 

/s/ Jeffrey C. Smith

By: 

Name: Jeffrey C. Smith

 

Title: Starboard Value LP, its investment manager

 

 

 

STARBOARD VALUE AND OPPORTUNITY S LLC

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value LP, its manager

 

 

 

 

STARBOARD VALUE AND OPPORTUNITY C LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value R LP, its general partner

 

 

 

STARBOARD VALUE R LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value R GP LLC, its general partner

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value L LP, its general partner

 





[Signature Page to Agreement]




 

 

 

STARBOARD VALUE L LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value R GP LLC, its general partner

 

 

 

 

STARBOARD VALUE LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Value GP LLC, its general partner

 

 

 

 

STARBOARD VALUE GP LLC

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Principal Co LP, its member

 

 

 

 

STARBOARD PRINCIPAL CO LP

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Starboard Principal Co GP LLC, its general partner

 

STARBOARD PRINCIPAL CO GP LLC

 

 

 

STARBOARD VALUE R GP LLC

 

 

/s/ Jeffrey C. Smith

By:

Name: Jeffrey C. Smith

 

Title: Authorized Signatory

 

 

 



Exhibit A

 

Starboard Value and Opportunity Master Fund Ltd.

Starboard Value and Opportunity S LLC

Starboard Value and Opportunity C LP

Starboard Value R LP

Starboard Value and Opportunity Master Fund L LP

Starboard Value L LP

Starboard Value LP

Starboard Value GP LLC

Starboard Principal Co LP

Starboard Principal Co GP LLC

Starboard Value R GP LLC

Jeffrey C. Smith

Peter A. Feld



[Signature Page to Agreement]

